      Case 2:20-cr-00010-RMP       ECF No. 51   filed 03/29/21   PageID.503 Page 1 of 3



1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

2
                                                                      Mar 29, 2021
3                          UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK




                         EASTERN DISTRICT OF WASHINGTON
4

5     UNITED STATES OF AMERICA,
                                                  NO: 2:20-CR-10-RMP-1
6                              Plaintiff,
                                                  ORDER DENYING WITHOUT
7           v.                                    PREJUDICE DEFENDANT’S
                                                  MOTION FOR COMPASSIONATE
8     ARNULFO VENEGAS-MENDOZA,                    RELEASE

9                              Defendant.

10

11         BEFORE THE COURT is Defendant’s Motion for Compassionate Release to

12   Reduce Custodial Sentence under 18 U.S.C. § 3582(c)(1)(A), ECF No. 43. The

13   Court has reviewed the motion, the record, and is fully informed.

14                                     BACKGROUND

15         On May 19, 2020, Mr. Venegas-Mendoza appeared before the Court via video

16   conference for a Fast Track change of plea and sentencing hearing. ECF No. 38.

17   The Court accepted Mr. Venegas-Mendoza’s plea of guilty to the Indictment, ECF

18   No. 17, charging him with being an Alien in the United States after Deportation in

19   violation of 8 U.S.C. § 1326. ECF No. 40. The Court sentenced Mr. Venegas-

20   Mendoza to 37 months imprisonment followed by three (3) years of supervised

21   release. ECF No. 41 at 2–3.


     ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION FOR
     COMPASSIONATE RELEASE ~ 1
       Case 2:20-cr-00010-RMP     ECF No. 51    filed 03/29/21   PageID.504 Page 2 of 3



1          On February 18, 2021, Mr. Venegas-Mendoza filed the present motion for

2    compassionate release. ECF No. 43. At that time, Mr. Venegas-Mendoza was still

3    being held at the Spokane County Jail. Id. at 23. While being held at the Spokane

4    County Jail, Mr. Venegas-Mendoza was placed in isolation due to mental health

5    issues. Id. at 8–14. He has since been transferred to a Bureau of Prisons (“BOP”)

6    facility. ECF No. 48 at 12. Mr. Venegas-Mendoza is currently housed at Federal

7    Medical Center Devens, a medical grade BOP facility in Massachusetts. Id., ECF

8    No. 43 at 7.

9                                        DISCUSSION

10         A federal prisoner may move for a sentence reduction and compassionate

11   release on his own behalf “after the defendant has fully exhausted all administrative

12   rights to appeal a failure of the Bureau of Prisons to bring a motion on the

13   defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

14   warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

15         When Mr. Venegas-Mendoza moved this Court for compassionate release, he

16   was not in BOP’s custody. ECF No. 43 at 23. Accordingly, Mr. Venegas-Mendoza

17   argued that he was not required to exhaust administrative remedies where no such

18   remedies were available. Id. at 23–24; see also United States v. Gonzalez, 451 F.

19   Supp. 3d 1194, 1196 (E.D. Wash. 2020) (“The Court finds that Defendant has

20   effectively exhausted her administrative remedies by petitioning the BOP, giving

21


     ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION FOR
     COMPASSIONATE RELEASE ~ 2
       Case 2:20-cr-00010-RMP      ECF No. 51   filed 03/29/21   PageID.505 Page 3 of 3



1    them notice, and being told she does not have any other administrative path or

2    remedies she can pursue.”).

3          However, since filing this motion, Mr. Venegas-Mendoza has been transferred

4    to a BOP facility. ECF Nos. 48 at 12, 49. The Government argues that due to this

5    change in circumstance, Mr. Venegas-Mendoza’s motion is not ripe for review for

6    failure to exhaust administrative remedies, and the motion should be denied with

7    leave to renew. Id. at 13.

8          Mr. Venegas-Mendoza agrees with the Government’s position that since he has

9    been transported to a BOP medical facility, his request is premature and the motion

10   should be denied without prejudice. ECF No. 50 at 2. After Mr. Venegas-Mendoza

11   is able to evaluate the degree of care provided by Federal Medical Center Devens,

12   Mr. Venegas-Mendoza may renew his request if necessary and after properly

13   exhausting his administrative remedies. ECF No. 50 at 2.

14         Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for

15   Compassionate Release to Reduce Custodial Sentence under 18 U.S.C.

16   § 3582(c)(1)(A), ECF No. 43, is DENIED with leave to renew.

17         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

18   and provide copies to counsel.

19         DATED March 29, 2021.               s/ Rosanna Malouf Peterson
                                            ROSANNA MALOUF PETERSON
20                                             United States District Judge

21


     ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION FOR
     COMPASSIONATE RELEASE ~ 3
